Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 19, 2021

                                        No. 04-21-00068-CR

                                      Albert Araiza GARCIA,
                                             Appellant

                                                   v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR0541
                         The Honorable Velia J. Meza, Judge Presiding


                                           ORDER

       Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. Counsel certifies he has served copies of the brief and motion on
appellant, has informed appellant of his right to review the record and file his own brief, and has
explained to appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d
83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.—San Antonio 1996, no pet.).

        Appellant may obtain a copy of the appellate record by filing a written request, not
later than September 2, 2021, with the clerk of the trial court, Ms. Mary Angie Garcia, Bexar
County District Clerk, 101 W. Nueva St., Suite 310, San Antonio, Texas, 78205. If appellant
files a written request for the record with the trial court clerk, Ms. Garcia is ORDERED to send a
copy of the record to appellant within ten days of the request.

       If appellant desires to file a pro se brief, he must do so no later than October 4,
2021. See Bruns, 924 S.W.2d at 177 n.1.

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.
       We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82
(1988); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).

       We further ORDER the Clerk of this Court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court